Citation Nr: 0820032	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  03-31 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for coronary artery 
disease (CAD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The appellant served in the Alabama Army National Guard from 
May 1962 to May 1968 and from January 1972 to October 1992.  
The appellant is also shown to have a period of duty with the 
U. S. Army Reserve from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and June 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The evidence of record shows that the appellant served in the 
Alabama Army National Guard (ALARNG) from May 1962 to May 
1968 and from January 1972 to October 1992.  He also had 
service in the Army Reserve from May 1968 to May 1970.  The 
appellant's personnel records show he served multiple periods 
of active duty for training (ACDUTRA) while in the ALARNG, 
essentially two weeks every year.  He also attended his 
monthly drills, inactive duty for training (INACDUTRA).  The 
personnel records show that he served an extended period of 
ACDUTRA from June 1963 to December 1963.  However, there is 
no evidence of record of the appellant having served on 
active duty at any time.  

The law provides that a veteran may be granted service 
connection for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2007); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991); see also McManaway v. West, 13 
Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. 466, 
469-70, for the proposition that, "if a claim relates to 
period of [ACDUTRA], a disability must have manifested itself 
during that period; otherwise, the period does not qualify as 
active military service and claimant does not achieve veteran 
status for purposes of that claim.").  

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves for 
training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c) (2007).  The term INACDUTRA is defined, in 
part, as duty, other than full-time duty, under sections 316, 
502, 503, 504, or 505 of title 32 [U. S. Code] or the prior 
corresponding provisions of law.  38 U.S.C.A. § 101(23) (West 
2002); 38 C.F.R. § 3.6(d) (2007).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The appellant's claim requires additional development in 
several areas.  At the outset, the appellant needs to be 
provided the proper notice as required by the Veterans Claims 
Assistance Act (VCAA).  Such notice normally requires that 
the appellant and any representative be informed of any 
information, medical evidence, or lay evidence not previously 
provided to the VA that is necessary to substantiate the 
claim.  The notice must (1) inform the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the appellant about the 
information and evidence that VA will seek to provide; (3) 
inform the appellant about the information and evidence the 
appellant is expected to provide.  

In addition, the decision in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

The Board notes that the RO provided initial VCAA notice to 
the appellant in October 2002.  The notice did not address 
what the appellant had to show to establish status as a 
veteran; this is of particular importance in this claim as 
the appellant appears to have no active duty and 
approximately 30 years of National Guard/Reserve service.  
The RO wrote to the appellant again in June 2003 and 
erroneously informed the appellant that his claimed 
conditions must be shown as due to injuries/trauma received 
during a verified period of ACDUTRA.  A letter from October 
2003 essentially provided the same notice as the letter from 
October 2002.

The appellant submitted his claim for service connection for 
CAD in March 2004.  The appellant made reference to his PTSD, 
hearing loss, and low back disorders in the claim.  The RO 
wrote to him to provide the required VCAA notice that same 
month.  The letter did not provide the information necessary 
for the appellant to establish his status as a veteran.  
Further, the letter informed the appellant that his claim for 
service connection for hearing loss, PTSD, and a low back 
disorder were previously denied and he would need to submit 
new and material evidence to have the issues considered.  

Although the appellant included a discussion of the issues of 
PTSD, hearing loss, and low back with his submission of March 
2004, those issues were already on appeal based on a 
substantive appeal received in October 2003.  The appellant 
was not required to submit new and material evidence to 
reopen a claim involving those issues.  

On remand the appellant must be provided with the appropriate 
VCAA notice for all issues on appeal, to include how he can 
establish his status as a veteran.  

There are service treatment records (STRs) in the claims 
folder that cover a period from 1962 to 1992.  The records 
document that the appellant was seen for complaints of an 
injury to the right knee in July 1988.  There is also 
evidence of record that the appellant was serving on ACDUTRA 
at the time of the injury and treatment.  There is also 
documentation of the appellant having complaints of headaches 
and pain in the left arm in May 1989.  He was treated for 
hypertension in response to his complaints.  The appellant 
was again serving on ACDUTRA at the time.  There is a third 
entry that records the appellant as having a low back strain, 
or muscle strain while serving on ACDUTRA in June 1991.  He 
was treated and returned to duty.  The STRs do not contain 
evidence of treatment for a left knee disorder, hearing loss, 
tinnitus, CAD, or PTSD.

The appellant had a number of military physical examinations 
over the years, beginning in May 1962.  The appellant denied 
any history of hypertension or heart disease, and said that 
he was not taking any medication for treatment of the same at 
the time of his physical examination in June 1987.  The only 
time high blood pressure and hearing loss were commented on 
was at the time of a physical examination in May 1991.  The 
appellant was noted to have a blood pressure reading of 
142/106 and audiogram results that were indicative of hearing 
loss.  The audiogram results were such that the results would 
qualify as a hearing loss disability under 38 C.F.R. § 3.385 
(2007).  

The Board notes that the appellant did have audiogram results 
indicative of some level of hearing loss on earlier physical 
examinations going back as far as June 1967.  There is 
nothing in the STRs to attribute the appellant's high blood 
pressure readings, as an early form of CAD, or hearing loss 
to any period of ACDUTRA by way of etiology.  

The appellant has alleged that he suffered injuries to both 
knees and his back at the time of the incident in July 1988.  
He has submitted statements and testified that he has 
continued to experience symptoms involving both knees and his 
back since that time.  He further contends that he has 
hearing loss and tinnitus as a result of his exposure to 
noise in service to include weapons training, artillery fire, 
and the general noise of being around heavy equipment.  He 
also believes that his CAD is related to the food he was 
served during his period of service in the National Guard.  
Finally, the appellant has alleged he suffers from PTSD as a 
result of stress he experienced during his National Guard 
service.  The appellant contends that he was harassed and 
kept from being promoted and this stress led to his PTSD.

The appellant was afforded a VA orthopedic examination in 
January 2003.  The examiner noted the appellant's history of 
a right knee injury in service in July 1988, that he claimed 
a left knee injury from the same incident, and a back injury 
from carrying backpacks and heavy duffel bags; however, the 
examiner did not review the STRs and did not note the back 
strain from June 1991.  The examiner said that current x-rays 
of the left and right knee revealed osteopenia and that x-
rays of the lumbar spine showed L5 spondylolisthesis, 
associated with spondylolysis on S1.  The examiner provided 
diagnoses of chronic low back strain with moderate functional 
loss of range of motion, and chronic left and right knee 
strain along with a moderate functional loss of range of 
motion.  The examiner did not provide an opinion as to the 
possible etiology of the diagnosed disorders.  

A VA psychiatric examiner found no evidence of PTSD in 
January 2003.

The appellant was afforded a VA audiology examination in 
February 2003.  The claims folder was not available for 
review.  The examiner noted a history of service from 1962 to 
1992.  He also noted that the appellant gave a history of 
noise exposure from a number of sources during those years.  
The appellant reported the presence of tinnitus since 1985.  
The appellant did have audiogram results that would qualify 
as a hearing loss disability under 38 C.F.R. § 3.385.  The 
examiner said that the cause of the appellant's tinnitus 
could not be determined with certainty.  He added that, given 
the appellant's pattern of hearing loss and nature of 
reported noise exposure, it was at least as likely as not 
that the tinnitus was caused by or exacerbated by the noise 
exposure in the military.  By implication, the examiner 
assumed the hearing loss was related to military service.

It is not clear but it appears the examiner was unaware that 
the appellant's military service consisted solely of National 
Guard/Reserve service and that he assumed the appellant was 
on active duty from 1962 to 1992.  Accordingly, the 
examination report must be returned as insufficient. 

The appellant should be afforded new examinations in regard 
to his knees, back, hearing loss and tinnitus issues.

The appellant testified at a Decision Review Officer (DRO) 
hearing in February 2007.  He said he had received treatment 
at Maxwell Air Force Base (AFB).  The DRO requested the 
records in February 2007.  A negative reply was received in 
April 2007.  However, there is a deferred rating decision 
(DRD), dated June 24, 2007, that indicates that a follow-up 
request for the records should be sent.  There is an 
annotation to the DRD that says "received records 7-9-07" 
with the initials of the writer.  There are no records from 
Maxwell AFB associated with the claims folder and the 
negative reply was cited in a supplemental statement of the 
case issued to the appellant in July 2007.  

The Board notes that the DRD also contained a reference to 
making a follow-up request for records from the Social 
Security Administration (SSA).  However, those records are in 
the claims folder and date stamped as received in February 
2007.  Thus, it is not clear whether the handwritten entry 
referred to the Maxwell records or the SSA records.  The RO 
must clarify this on remand.

In addition, it is noted that the veteran receives medical 
care through the VA Medical Center in Montgomery.  VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the veteran that are dated from 
December 2006 to the present.

Finally, the appellant submitted a statement on a VA Form 9 
that was received in November 2004.  He indicated on the form 
that he wanted a Board hearing in Washington, D.C.  The 
appellant had previously perfected an appeal of six issues in 
October 2003.  He checked the block on the form indicating a 
desire for a Board hearing at the RO but wrote in he wanted a 
DRO hearing.  He later perfected his appeal in regard to the 
CAD issue in February 2006.  He indicated on his Form 9 that 
he did not want a Board hearing.  However, he did complete 
the hearing options attachment and elected to have a DRO 
hearing.  The hearing was provided in February 2007.

The appellant should be contacted and asked if he desires a 
Board hearing of any type.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2008) are fully 
complied with and satisfied.  This would 
include informing the appellant regarding 
how he can establish status as a veteran.  
See also 38 C.F.R. § 3.159 (2007).

2.  The RO should attempt to obtain VA 
medical records pertaining to the veteran 
that are dated from December 2006 to the 
present.

3.  The RO should attempt to verify the 
appellant's period of Army Reserve 
service from May 1968 to May 1970.  The 
RO should attempt to secure the service 
treatment records, if any, for that 
period of service.

4.  The RO should clarify the meaning of 
the annotation on the DRD of June 24, 
2007, as to whether there are records 
from Maxwell AFB.

5.  The RO should contact the appellant 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the 
appellant that are not already of record.  

6.  The appellant should be afforded a VA 
examination to address his claim for 
service connection for right and left 
knee and low back disorders.  The claims 
folder and a copy of this remand must be 
provided to the examiner and reviewed as 
part of the examination.  The examiner 
must indicate in the examination report 
that such a review occurred.  

The examiner is advised that the 
appellant received treatment for a right 
knee injury in July 1988 and back strain 
in June 1991.  The examiner is further 
advised that the appellant alleges that 
he injured his left knee and back at the 
time of his injury in July 1988.

The examiner is requested to diagnosis 
all knee and low back disorders that may 
be present.  The examiner is further 
requested to provide an opinion whether 
there is a 50 percent probability or 
greater that any diagnosed disorder can 
be related to the incidents identified in 
service.  The report of examination 
should include the complete rationale for 
all opinions expressed.

7.  The appellant should be afforded a VA 
examination to evaluate his hearing loss 
and tinnitus issues.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review as 
part of the examination process.  The 
examiner should review the appellant's 
physical examination reports as they 
contain information regarding hearing 
tests administered during the appellant's 
service.

The examiner is requested to: 1) 
determine when they believe the 
appellant's hearing loss and tinnitus 
were first manifested based on the 
evidence of record; and 2) offer an 
opinion as to whether there is at least a 
50 percent probability or greater that 
the appellant's hearing loss and/or 
tinnitus can be related to his military 
service.  The report of examination 
should include the complete rationale for 
all opinions expressed.

8.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the appellant, and his 
representative, should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

9.  The appellant should be contacted and 
asked to clarify if he desires a Board 
hearing of any type.  If the appellant 
elects to have a Board hearing, the 
request should be handled as per normal 
procedures.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


